Citation Nr: 0335080	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  03-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for traumatic brain disease, previously claimed as 
head injury trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel

INTRODUCTION

The veteran had active military service from September 1978 
to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, in which the RO denied the veteran's 
claim of entitlement to service connection for traumatic 
brain disease.  The veteran filed a notice of disagreement in 
May 2002.  The RO issued a statement of the case (SOC) in May 
2003.  The veteran filed a substantive appeal, also in May 
2003.  

The Board notes that the veteran's claim for service 
connection for a head injury was previously denied in 
November 1999.  That determination was not appealed and it 
became final.  In January 2001 the veteran requested that his 
claim be reopened.  In this regard, the Board notes that, in 
accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995), the issue of new and material evidence must be 
addressed by the Board regardless of whether the RO based its 
determination upon that issue.  Notwithstanding the RO's 
adjudication of the appellant's claim on the merits in the 
present appeal, before the Board may reopen a previously 
denied claim it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Id.; see Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. § 5108.  

The veteran provided oral testimony at a hearing before the 
undersigned Veterans Law Judge in November 2003.  Because the 
veteran's case has, upon his motion, been advanced on the 
docket due to hardship, preparation of a transcript of the 
hearing was expedited, and it has now been associated with 
the claims file.

At the hearing the veteran's representative raised a claim, 
on behalf of the veteran, for entitlement to service 
connection for a scar, the result of a left inguinal hernia 
repair procedure that occurred during the veteran's period of 
service.  This claim is therefore referred to the RO for 
appropriate action.

The issue of entitlement to service connection for traumatic 
brain disease, previously claimed as head injury trauma, is 
hereby remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.; and is further discussed in the 
remand portion of this decision.  VA will provide 
notification if further action by the veteran is required.


FINDINGS OF FACT

1.  In January 2000 the RO denied the veteran's claim of 
entitlement to service connection for head injury trauma; the 
veteran did not appeal that decision, and it was therefore 
final.

2.  Evidence submitted since the RO's January 2000 decision 
is neither cumulative nor redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the veteran's claim.


CONCLUSION OF LAW

1.  Evidence submitted since the final January 2000 
determination wherein the RO denied service connection for 
head injury trauma is new and material; thus, that claim may 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified at 38 
C.F.R. § 3.156(a) (2003)), 38 C.F.R. § 20.1103 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In November 1999 the RO denied the veteran's claim of 
entitlement to service connection for head injury.  He was 
notified of the denial by letter in December 1999.  He did 
not appeal that decision, and it became final.  In January 
2000 the RO re-adjudicated that same claim and again denied 
it.  The veteran was notified of that decision by letter in 
January 2000.  He did not appeal that determination, and, by 
law, it became final.  In January 2001, the veteran requested 
that the RO reopen his claim of entitlement to service 
connection for a head injury.  The RO conducted a de novo 
review of the claim on the merits and denied it.  The veteran 
filed a timely notice of disagreement and substantive appeal.  

Review of the evidence of record at the time of the January 
2000 rating decision is reported in pertinent part below.  

The record contains an Authorization and Consent to Release 
Information to VA (VA Form 21-4142) wherein the veteran 
listed the James Haley VA Hospital, Tampa, Florida as a 
source of information regarding seizures.  He indicated that 
the dates of treatment were unknown.  He commented that he 
had suffered from a head injury and brain damage due to 
boxing for the Marine Corps.  He noted that he had had 
seizures, loss of memory, and problems walking and talking.  

The record also contains a December 1999 written statement by 
the veteran wherein he notes that, while he was a member of 
the Marine Corps, he was a boxer.  He stated that it was in 
the Marine Corps that he sustained blows to his head, which 
caused damage to his brain.  He reported that he had episodes 
of seizures that had become more frequent and longer in 
duration.  He had had sudden attacks and spasms or 
convulsions, as in epilepsy.

Evidence submitted since the final unappealed decision in 
January 2000 is reported in pertinent part below.  

The record contains an outpatient clinic medical report from 
Maryland General Hospital dated in what appears to be April 
1978 (the year indicated on the report is illegible).  The 
report shows that the veteran was seen with complaints of 
dizziness and pain with everything he ate.  The diagnosis was 
dizziness of questionable cause.  The Board notes that the 
April 1978 date predates the veteran's entrance into active 
military duty.

In a July 2000 VA medical progress note it was noted that the 
veteran was admitted to the "SARRTP" In April 2000 for 
treatment of cocaine dependence.  In relating his medical 
history, he disclosed that he had experiencd seizures since 
1995 or 1996, for which he was treated with Dilantin.  He 
denied any other significant medical problems.  In a 
subsequent evaluation, also in July 2000, the veteran 
reported that he was in the service from the late 1970's to 
the mid 1980's and that, for the latter part of his stay in 
the service, he found out he was good in boxing, and 
participated in the sport on behalf of the Marine Corps.  
When he left the service he went into professional boxing, 
and advanced in his career as high as having a match with 
George Foreman, a heavyweight champion.  He stated that in 
1995 he started having grand mal seizures attributed to 
repeated head trauma, and he had to give up his boxing 
career.

In October 2000 the veteran underwent a neuropsychological 
evaluation with T.R.V., Ph.D., a neuropsychologist.  At that 
time, he reported that he had started boxing competitively 
during his Marine Corps years, eventually participating in 
national championships and some pre-Olympic competition.  He 
further reported that he eventually left the Marine Corps to 
pursue a professional boxing career.  He reported 
experiencing some professional bouts, but said he was also 
employed for an extensive period of time as a sparring 
partner for professional championship boxers.  He stated that 
his seizure disorder had its onset in 1998.  The clinical 
impression was that the neuropsychological evaluation was 
suggestive of mild/moderate neurocognitive defects 
localizable primarily to frontal lobe brain regions.  Dr. V 
noted that, in reading the clinical literature, the veteran's 
present neuropsychological evaluation was consistent with the 
sequalae of a "Boxer's Encephalopathy", which is also known 
as dementia pugilistica.  The veteran, it was noted, was also 
noted to experience generalized epileptic convulsions, which 
are most frequently associated with cortical contusions or 
small cortical hemorrhages in boxers.  In the Dr. V's 
opinion, the veteran's cognitive deficits and seizure 
disorder, at least as likely as not, were due to multiple 
head blows associated with his boxing in the U.S. Marine 
Corps and later as a professional boxer.  The diagnoses were 
boxer's encephalopathy, moderate, organic memory disorder, 
mild, organic cognitive defect, frontal lobe syndrome, mild, 
reactive depression, moderate, with Global Assessment of 
Functioning (GAF) score of 40.

It appears that the veteran's service medical records (SMRs) 
were made a part of the record subsequent to the January 2000 
final unappealed rating decision.  The SMRs are devoid of any 
complaints, treatment, or diagnosis of a head injury of any 
kind.  However, in an outpatient medical report dated in 
1981, it was noted that the veteran complained of headache 
and pain in the side.  It was further noted that he was a 
boxer and had had no past history of knockouts or 
concussions.  It was the examiner's impression, at that time, 
that the veteran appeared physically fit for the boxing 
tournament.  The examination report, at the time of his 
discharge in July 1983, showed evaluation of the veteran's 
head and face to be normal, and he had normal neurologic and 
psychiatric evaluations.

The record also contains a VA hospital discharge summary, 
which shows the veteran was hospitalized for two days in 
February 2001 with diagnoses of seizure disorder; grand mal 
seizure with loss of consciousness on February 14, 2001; 
history of depression; history of hyperlipidemia; history of 
boxer's encephalopathy; and diffuse morbilliform dermatitis, 
probably drug induced from chronic use of Dilantin.  It was 
noted that the veteran had had two seizures in the VA 
domiciliary (where he resided), one in the emergency room, 
and two in the intensive care unit.  He reported that he had 
started on a new medication for acne, which he thought might 
have precipitated the seizures.  He further reported that he 
was a major boxer in the Marine Corps, and a professional 
boxer for some time.  He had been in boxing for a total of 
thirteen years, and had since developed epileptic convulsions 
within the past three years.  

In a 2001 neuropsychological evaluation report by Dr. V, who 
had evaluated the veteran in October 2000, it was indicated 
that the assessment was over a period of six days.  Dr. V 
noted that he continued to believe that the veteran's 
cognitive deficits and seizure disorder, at least as likely 
as not, was the result of multiple head blows associated with 
his boxing career.  He noted that the veteran did begin his 
boxing career and experienced numerous boxing matches and 
training activity during military service.  He stated that, 
while the clinical literature on dementia pugilistica 
continues to be somewhat meager, the veteran's present 
assessment suggests that his cognitive defects are enduring, 
and probably will remain static over the coming years.  He 
further stated that he did not suggest that the veteran's 
seizure disorder was attributable to a specific event which 
occurred during military service, only that his primary 
dementia pugilistica (boxer's dementia) diagnosis was, in 
part, attributable to a process that had its origin in his 
military service.  The diagnosis, in pertinent part, was 
boxer's encephalopathy, moderate.  

The veteran underwent a VA examination for neurologic 
disorders in January 2003.  The examiner noted that the 
claims file was available.  During the examination, the 
veteran reported that he had had seizures since 1995.  In 
pertinent part, he was diagnosed with having generalized 
seizures.  The examiner commented that, although boxers may 
incur multiple small lesions, usually any traumatic seizures 
occur within a year or two thereafter.  He noted that the 
veteran's seizures had not occurred for at least eleven 
years.  It was his opinion, therefore, that it was "more 
likely as not" that the seizure disorder was not the result 
of the veteran's boxing trauma.

In November 2003, the veteran proffered testimony at a 
hearing before the undersigned Veterans Law Judge, sitting in 
Washington, D.C.  The veteran testified that when he began 
boxing, he "knocked out" all the guys he had fought and was 
then sent to Camp Lejeune for the boxing team, to fight for 
the Marine Corps.  He stated that after the fight 
competitions, where he was declared the heavyweight champion, 
he had felt dizzy.  He stated that he stayed on the boxing 
team but since that time he was dizzy all the time.  He 
thought being dizzy was just the way it was for boxers.  
Hearing Transcript (Tr.), pp. 7-8.  He stated that while 
boxing in the Marine Corps, he had been knocked down a few 
times and knocked out a couple of times.  When he fought, he 
would get dazed, dizzy, and knocked down.  He stated that he 
would get up but he would be "real dizzy."  However, he 
continued the fight and would win.  He stated that the 
dizziness started when he began fighting at Camp Lejeune.  He 
stated "I fought them guys and in a couple minutes I was 
dizzy but I won the fight.  And the next day I had to fight 
again.  I was still dizzy."  Tr., p. 8.  He stated that he 
had told a Staff Sergeant about his dizziness and he had gone 
to the doctor, but the doctor did not find anything.  He 
explained that the doctor related that he thought that all 
boxers were dizzy.  Tr., p. 9.

The veteran further testified that he was dizzy when he left 
the Marine Corps and turned professional.  Tr., p. 10.  He 
stated that he fought about thirty-four professional fights.  
In 1994, he started having seizures and discontinued boxing.  
Tr., p. 12.  He stated that he had gone to a doctor at St. 
Joseph University Hospital in Tampa, Florida, who had 
conducted a scan and told him that he had a crack in his 
skull.  Tr.,  p. 13.  He reported that he was having seizures 
and had gone to St. Joseph's Hospital "a lot of different 
times".  He stated that he worked one day at Tampa General 
and was told that he had had a grand mal seizure.  He 
disclosed that he took sparring jobs to make his house 
payments.  He further stated that he was admitted to the 
University of Maryland hospital in Baltimore for seizures 
around 1998-1999.  Tr., pp. 14-15.  He stated that he started 
boxing in the service after he was there about six or seven 
months.  Tr., p. 21.  He stated that once an opponent hit him 
so hard "the whole head just went".  In the gym, in 
service, they would try to knock him out, and he had been hit 
in the jaw one time and was dizzy after that.  Tr., p. 22.  
He stated that he had about thirty-eight fights in the Marine 
Corps, which consisted of a lot of tournaments.  He said that 
number of fights did not include practice or sparring.  Tr., 
pp. 25-26.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the VCAA, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

The Board is granting the veteran's claim to reopen his 
previously denied claim for entitlement to service connection 
for traumatic brain disease.  No additional evidence is 
required to make a determination in this case and, hence, any 
failure to comply with VCAA requirements as to this issue 
would not be prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

B.  Discussion

As noted above, the January 2002 rating decision was final 
based upon the evidence then of record.  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  

The Board finds that evidence has been submitted which was 
not previously submitted to the RO, which is neither 
cumulative nor redundant and which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Such 
evidence consists primarily of the veteran's statements 
including his sworn testimony at the November 2003 hearing; 
and Dr. V's October 2000 and March 2002 reports.

In his October 2000 report, Dr. Vandenbell indicated that it 
was at least as likely as not that the veteran's cognitive 
deficits and seizure disorder were due to multiple head blows 
associated with his boxing in the U. S. Marine Corps and 
later as a professional boxer.  In his 2002 report, he opined 
that the veteran's primary dementia pugilistica (boxer's 
dementia) diagnosis is, in part, attributable to a process 
that had its origin in his military service.  Also, the 
statements made by the veteran at his hearing indicate that 
he fought extensively and intensely in the Marine Corps at 
tournaments, practice, and sparring, and was frequently dizzy 
during and after each bout.  He also indicated that he 
received treatment for a seizure disorder in the 1990's at 
St. Joseph University Hospital in Tampa, Florida, Tampa 
General Hospital, University of Maryland Hospital in 
Baltimore, and James Haley VA Hospital.


Dr. Vandenbell's impression of the veteran's claimed disorder 
raises a reasonable possibility of substantiating the 
veteran's claim because it tends to relate the veteran's 
claimed disorder to his period of service.  Furthermore, the 
veteran has indicated that he received treatment from various 
medical facilities in the 1990's, and such records, if 
obtained, may also relate to an unestablished fact necessary 
to substantiate his claim.  

The Board appreciates the veteran's forthright testimony, and 
the thorough and vigorous advocacy by his representative, at 
the hearing before the undersigned.  In view of the 
foregoing, we find that new and material evidence has been 
received since the January 2000 final determination, and the 
veteran's claim of entitlement to service connection for 
traumatic brain disease may therefore be reopened.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim, 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  38 U.S.C.A. § 5103A 
(West 2002).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development.  The 
Board believes that the claim requires additional development 
in view of the current state of the record, in order to fully 
meet the duty to assist and comply with applicable regulatory 
criteria.


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
traumatic brain disease, the appeal is, to the extent of 
reopening the claim, granted.




[Remand Follows]


REMAND

As noted above, the President signed into law the VCAA in 
November 2000.  Under regulations issued after enactment of 
the VCAA, and effective February 22, 2002, the Board had been 
conducting evidentiary development of appealed cases 
directly, under authority provided at 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the new duty-to-
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
found that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  The CAFC further held 38 
C.F.R. § 19.9(a)(2)(ii) to be invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the CAFC invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The CAFC made 
a conclusion similar to the one reached in Disabled American 
Veterans, supra at 1348 (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in section 3.159(b)(1) to respond to a 
VCAA notice is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In this case, the RO has considered whether any additional 
notification or development action was required under the 
VCAA, with regard to the issue of entitlement to service 
connection for traumatic brain disease, previously claimed as 
head injury trauma, and informed the veteran in letters dated 
May 2001 and May 2002 letter.  The letters informed the 
veteran of the VCAA, and that VA would provide assistance 
with obtaining evidence to support his claim.  It also 
informed him of what evidence is necessary to establish 
entitlement, and what information or evidence VA needs from 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The letter also requested that he submit any additional 
information or evidence within 60 days of the date of the 
letter.  As noted above, the Court has held that the 30-day 
period (that analysis would appear to apply as well to the 
60-day deadline period provided by the RO in the present 
case) provided to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this issue is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Furthermore, the veteran has indicated that he received 
treatment for seizures at St. Joseph University Hospital, 
Tampa, Florida; Tampa General Hospital, Tampa, Florida; and 
University of Maryland Hospital, Baltimore, Maryland.  The 
medical records from these facilities have not been obtained 
by the RO.  The RO should attempt to obtain them.  The 
veteran also mentioned that he was treated at James Haley VA 
Hospital for seizures.  These records are not in the file, 
and it does not appear that the RO has requested them.  

In addition, in his original application, the veteran 
indicated that he receives Social Security Administration 
(SSA) benefits.  SSA records are not in the file, nor is 
there any indication that the RO requested them.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  See also Paralyzed Veterans of America, supra; 
Disabled American Veterans, supra.  


Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
invited to submit any additional evidence he 
may have in support of his claim.

2.  The RO should request the veteran's 
medical records from St. Joseph University 
Hospital, Tampa, Florida; Tampa General 
Hospital, Tampa, Florida; and University of 
Maryland Hospital, Baltimore, Maryland.  The 
RO should also request the veteran's medical 
records from James Haley VA Hospital.

3.  The RO should obtain from the SSA any 
records pertinent to the veteran's award 
of disability benefits, as well as the 
records relied upon concerning that 
claim.  If records pertaining to such 
claim and medical evidence utilized in 
processing such claim are not available, 
that fact should be entered in the claims 
file.

4.  The RO should arrange for the veteran 
claims file and a copy of this Decision 
and Remand to be review by the same VA 
examiner who examined him in January 
2003, for the purpose of issuing an 
Addendum to the previous examination 
report, with consideration of the 
additional information and evidence 
associated with the claims file. 

The examiner should again be asked to 
determine the nature and extent of any 
head trauma disorder present, and the 
likelihood that any such disorder is 
causally linked to the veteran's boxing 
in service.  All indicated tests and 
studies should be performed and clinical 
findings reported in detail.  

The examiner should discuss any pertinent 
medical opinions that have been previously 
offered regarding the etiology of the 
veteran's head injury residuals, expressing 
agreement or disagreement therewith, and 
giving reasons for such agreement or 
disagreement.

After review of the old and new evidence, 
the examiner is further requested to 
provide an opinion concerning the 
etiology of any brain disease found to be 
present, to include whether it is at 
least as likely as not (i.e., at least a 
50-50 probability) that any currently 
diagnosed brain disorder was developed 
during service or is otherwise related to 
service, or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  

With regard to the examiner's previous 
comment that usually any traumatic seizures 
occur within a year or two of a boxer's 
sustaining multiple small lesions, the 
examiner is asked to address whether there 
are any factors in the veteran's case that 
would render his condition unusual, thereby 
delaying the onset of seizures beyond the 
usual one or two-year period.

A complete rationale should be provided for 
all opinions offered.  The claims file, to 
include this Decision and Remand, must be 
made available to the examiner, and the 
report should indicate whether the veteran's 
medical records and the Decision and Remand 
were reviewed.

5.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
should be provided with a supplemental 
statement of the case (SSOC), which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal since the May 2003 SOC.  An 
appropriate period of time should be 
allowed for response.

6.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.  The RO 
is advised that, when soliciting a 
response from the veteran the time period 
in which the veteran is given to respond 
should be in accordance with the Court's 
decision in Paralyzed Veterans of 
America, supra, unless intervening 
authority should modify the effect of 
that holding.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



